Citation Nr: 0937391	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2002 to March 
2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDINGS OF FACT

There is no evidence that the Veteran currently has a right 
shoulder disability related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005.  Complete notice was sent in 
March 2006 and the claim was readjudicated in an April 2007 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence and afforded the appellant a 
physical examination.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for Right Shoulder Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for a right 
shoulder disability which he contends began in service.  He 
asserts that he was treated for right shoulder pain on three 
occasions in service and that the condition continues to 
bother him.  

During an enlistment medical examination in December 2001, 
The Veteran reported that he did not have limitation of 
motion or any other problem with his shoulders.  Service 
treatment records indicate that the Veteran was treated for 
right shoulder pain that had been ongoing for three days in 
February 2002.  There are no other complaints of or treatment 
for right shoulder pain or injury in service.  The Veteran 
was treated in a private hospital emergency room after being 
involved in an automobile accident in November 2004.  He 
reported a history of "problems with tendinitis [sic] in the 
shoulders," but no shoulder condition was diagnosed at that 
time.  At his February 2005 separation examination, the 
Veteran denied any pain in his shoulder, and his 
musculoskeletal system was found to be normal.  

The Veteran was afforded a VA general medical examination in 
June 2005.  During this examination, he reported a history of 
left biceps tendonitis associated with physical training in 
service.  No complaints of right shoulder pain are noted.  
The examiner did not diagnose any right shoulder disability, 
and he stated that the Veteran does not have any pain, 
fatigue, weakness, or incoordination on testing of the 
shoulder and that he does not have flare ups that interfere 
with his daily activities.  

The claims file contains VA treatment records dated between 
April 2006 and January 2009.  These records show no 
complaints of or treatment for a right shoulder condition.  

Based on the foregoing evidence, the Board concludes that 
service connection is not warranted for a right shoulder 
disability.  Although the Veteran reported a single instance 
of right shoulder pain in service, the evidence does not 
support a finding that he developed a chronic condition.  He 
expressly denied any shoulder problems on subsequent 
occasions, including the separation examination.  In 
addition, the evidence does not suggest that he has any 
current disorder in his right shoulder.  He did not report a 
right shoulder disability during his VA examination, and 
there are no medical records indicating treatment for such a 
condition at any time after service.  Without evidence of a 
current disability, there is no basis for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
the claim must be denied.  



ORDER

Service connection for a right shoulder disability is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


